Thomas, J.
(concurring) For many years congress has attempted by legislation to prohibit the introduction and *503sale of intoxicating liquors in the Indian Territory. The act of March 1, 1895, prohibits the introduction, manufacture, and sale of vinous, malt, or fermented liquors. The act of January 30, 1897, entitled “An act to prohibit the sale of intoxicating liquors to Indians,” is simply supplemental to the act of March 1, 1895, and is, and undoubtedly was, intended to be in force in the “Indian country.” The Indian Territory is peculiarly the Indian country. Intoxication is not produced by alcohol • alone. There are other agencies equally as intoxicating, and infinitely more deleterious and dangerous. The record does not present the case fairly, and has the appearance of a trap laid for this court, by which an opinion could be extorted under which Hop Ale, Rochester Tonic, and other intoxicating concoctions under various names, could be introduced and sold in the Indian Territory. This member of this court will not allow himself to be made a tool of by any manufacturing or commercial interest, whereby the peace, the health, the morality, the prosperity, and the happiness of the people of the Indian Territory are to be destroyed or subordinated to the avarice of the vendors of intoxicating beverages. Hop Ale and Rochester Tonic are only a little less intoxicating than lager beer, and are infinitely more dangerous. Where an article, such as malt liquors, is specifically prohibited by the statute, the burden does not rest upon the government to prove that it is intoxicating. For these and many other reasons I concur in Judge CLAYTON’S decision that the judgment of the lower court should be reversed.